DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication: amendment filed on 10/07/2020.  This action is made non-final.
3.	Claims 1, 3, 9-10, 12, and 19-20 have been amended. Claim 2 has been cancelled. Claim 21 has been added. Claims 1 and 3-21 are pending in the case.  Claims 1, 19 and 20 are independent claims.  

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/27/2020 has been entered.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The priority date is 05/18/2017. The certified copy was received on 11/11/2019.

Response to Arguments
6.	Applicant's arguments filed on 10/07/2020 have been considered but are not persuasive.
In response to claim 1 (same reason applied to claims 19-20; see Applicant’s argument on pages 8-12):
The Applicant argued as below:



In response, the Examiner respectively disagrees.
As presented below in the 112(a) new matter rejection, the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” is not expressively disclosed in the Specification. 
Partial 112(a) new matter rejection are reproduced below.
It is not clear when the extraction is conducted.  However, it is clear that the extraction time can be any time after receiving the proxy file and before it is displayed for editing.
For the purpose of this rejection, the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” is interpreted as any time after receiving the proxy file and before displaying the extracted images with a broadest reasonable interpretation (BRI) as “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images AFTER receiving the plurality of consecutive frame images”.

With the above interpretation, as shown below, Kimura teaches extracting frames with a fixed time interval from a video selected from a plurality of videos [which are received first] captured by an imaging unit; thus, combining with Yamasaki, Kimura teaches “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images” after the video data is received and before it is displayed for editing”. 
For example, Kimura teaches (as shown in see Fig. 1 and [0019]), that a video is received from an image unit 2; video output device 1 is coupled, via means capable of data transmission, with imaging unit 2 such as a video camera to capture an image.
Kimura teaches (in [0021]) that an Image processing unit 11 includes reference-frame extraction section 11a and corresponding-frame extraction section 11b. The reference-frame extraction section extracts a plurality of reference frames from any one reference video that is selected from the plurality of the videos captured with imaging unit 2; [note: the selected video is received from the image unit 2 as shown in Fig. 1 for extraction for displaying];
Kimura teaches (in [0025] and Claim 4) that extracting frames as the reference frames from the reference video is based at predetermined regular time intervals.
Kimura also teaches consecutive frames in a video (see [0025] averaging the predetermined number of consecutive ones of the frames of the reference video).
Therefore, Yamasaki-Kimura suggests and teaches the amended claim from the broadest reasonable interpretation (BRI).
From a narrow point of view, a new prior art of Yang is used to teach the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images”.
In response to other claims:
Since all independent claims are reasonably rejected with all prior arts from the updated search and reasons above, all dependent claims are also reasonably rejected based on above reasons and other reasons as recited above in each claim rejection.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 and 19-20 (and associated dependent claims) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” is not expressively disclosed in the Specification. 

After reviewing the publication of the Specification (PGPUB 2020/0073546), the following paragraphs related to “extracting a plurality of specific frame images at a fixed interval” are reproduced as below.

The following paragraphs shows that a proxy file with a reduced size is sent to a second device to edit from a first image capturing device. Specific image frames are extracted for displaying and editing on the send device.  Extraction of images in the proxy file can be conducted in a fixed time interval.

[0079] First, when the capturing of a moving image by the imaging device 100 is terminated, the moving image creating unit 112 creates a proxy file automatically or in response to the user's instruction and transmits the proxy file to the terminal device 200 through communication between the communication unit 110 and the communication unit 203.


[0152] Thus, the first to third embodiments according to the present technology are configured. According to the present technology, a proxy file with a reduced data size is transmitted to the terminal device 200 that performs moving image editing work by the user without transmitting and receiving the original moving image data itself, and thus it is possible to reduce a time required for transmission and reception of data. Thereby, it is possible to reduce a time from moving image capturing to moving image editing work. 


[0153] Only a specific frame image is extracted and displayed without displaying all frame images constituting a proxy moving image on the display unit 206 of the terminal device 200, and thus the user can easily ascertain a configuration of the entire moving image, scene transition, and the like at a glance or by reducing the number of scroll operations of the frame display area 300. In addition, even in a long moving image, it is possible to search for an approximate desired scene in the moving image with a small number of scroll operations. 

[0089] In the present embodiment, not all frame images constituting a proxy moving image are displayed in the frame display area 300 in time series, and specific frame images extracted at predetermined time intervals are displayed side by side.

[0093] In this manner, in the present embodiment, not all frame images constituting a proxy moving image are displayed in the frame display area 300, and only specific frame images are displayed. In the example shown in FIG. 4, the specific frame images are frame images extracted at a fixed time interval (10 minutes) from the start of reproduction of the moving image from the plurality of consecutive frame images constituting the proxy moving image.

[0145] Similarly to the first embodiment, all frame images constituting a proxy moving image are not displayed in the frame display area 300 in time series, and specific frame images extracted at predetermined time intervals are displayed side by side.

[0252] The information processing device according to (1), in which the specific frame images are frame images extracted at a fixed interval from the plurality of consecutive frame images.

Therefore, the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” is interpreted as any time after receiving the proxy file and before displaying the images for editing, the extraction of images in a fixed time interval is conducted and NOT exactly at the exact timing of “in response to receiving the plurality of consecutive frame images”. 
Based on the above reasoning, the extraction time might not be exactly when the proxy file is received because the proxy file is received after the following process, 1) the proxy file is produced with a reduced size after a full movie image is captured in the first image capturing device; 2) the proxy file with the reduced size is transmitted to the second device to edit. 
It is not clear when the extraction is conducted.  However, it is clear that the extraction time can be any time after receiving the proxy file and before it is displayed for editing.
For the purpose of this rejection, the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” is interpreted as any time after receiving the proxy file and before displaying the extracted images with a broadest reasonable interpretation (BRI) as “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images AFTER receiving the plurality of consecutive frame images” from a broadest reasonable interpretation (BRI).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 9, 19 and 20 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki et al. (US PGPUB 2015/0213836; pub date: 7/30/2015) (hereinafter Yamasaki), in view of Kimura et al. (US PGPUB 2015/0201150; pub date: 7/16/2015) (hereinafter Kimura), in view of Yang et al. (US PGPUB 2012/0321181; pub date: 12/20/2012) (hereinafter Yang).

As to claims 1, 19 and 20, Yamasaki teaches an information processing device comprising: a memory; and an electronic processor, wherein the memory includes instructions that, when executed by the electronic processor, cause the electronic processor to perform a set of operations (see Fig. 2, CPU, ROM, RAM as the current editing device) including 
receiving a plurality of consecutive frame images constituting a first moving image captured by one or more devices (
see [0037] and Fig. 2 The video input part 11 receives, for example, video data [as a first moving image] from a camera or the like; the camera is one or more devices as a different device than the current editing device; see Figs. 8A-8C and [0080]-[0082], showing the to be edited video data is “a plurality of consecutive frame images” based on the timeline), and 

Yamasaki teaches using in-point and out-point to select subset of images from a video to edit and replay (see [0004] allow the starting position (in-point) and ending position (out-point) of a scene; see [0071]-[0073], Figs, 3 and 7, a clip marker in-point A and a clip marker out-point B in the material data; see Figs. 8A-8C and [0080]-[0082], a user menu window “Set clip mark In/Out” is shown as 127 in Fig. 8A; If the menu window 127 is operated to click a clip mark setting ("Set clip mark In/Out"), the display screen is changed to a display screen as shown in FIG. 8B; FIG. 8B illustrates a situation in which the clip marker 125, with which the user sets an in-point (In) and an out-point (Out) to specify a material time range 125a; thus, the images between the in-point and out-point are a subset of images from the original video, therefore the data set is smaller; see Fig. 2, showing the video is captured from a camera as different device).
Yamasaki teaches receiving a moving image with a plurality of consecutive frame images to edit (see [0037] and Fig. 2 The video input part 11 receives, for example, video data [as a first moving image] from a camera or the like; the camera is one or more devices as a different device than the current editing device; see Figs. 8A-8C and [0080]-[0082], showing the to be edited video data is “a plurality of consecutive frame images” based on the timeline).

Yamasaki does not expressively teach “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to [interpreted as AFTER receiving and before displaying for editing as set forth above in BRI] receiving the plurality of consecutive frame images” even the in-point and out-point marking could be marked at a fixed interval.

Following rejections are based on (1) a broadest point of view, or (2) a narrow point of view.

(1) From a broadest point of view,
Yamasaki does not expressively teach “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images” after the video data is received and before it is displayed for editing from a BRI point of view as set forth above.  

Kimura is used to cue the deficiency with a BRI.
In the same field of endeavor of extracting frames from a video, Kimura teaches extracting frames with a fixed time interval from a video selected from a plurality of videos [received] captured by an imaging unit; thus, combining with Yamasaki, Kimura teaches ““extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images” after the video data is received and before it is displayed for editing (see Fig. 1 and [0019], that a video is received from an image unit 2; e.g., As shown in FIG. 1, video output device 1 is coupled, via means capable of data transmission, with imaging unit 2 such as a video camera to capture an image; see [0021] Image processing unit 11 includes reference-frame extraction section 11a and corresponding-frame extraction section 11b. The reference-frame extraction section extracts a plurality of reference frames from any one reference video that is selected from the plurality of the videos captured with imaging unit 2; see [0025] extracting frames as the reference frames from the reference video at predetermined regular time intervals; see Claim 4 of Kimura, wherein the reference-frame extraction section of the image processing unit  extracts the reference frames from the reference frames from the reference video at predetermined time interval).
Kimura also teaches consecutive frames in a video (see [0025] averaging the predetermined number of consecutive ones of the frames of the reference video).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki and Kimura before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki to include the feature to extract frames in a fixed time interval from a consecutive frames of a video taught by Kimura to provide a different means to extract frames from a video.  One would have been motivated to make such a combination because providing the feature to extract frames in a fixed time interval from a consecutive frames of a video to provide a different means to extract frames from a video would have been obtained by Kimura (see Fig. 1 and [0019]; see [0021]; see [0025]).

	(2) From a narrow point of view, Yang is used to teach the limitation of “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images”.
In the same field of extracting frame images, Yang suggests and teaches “extracting a plurality of specific frame images at a fixed interval from the plurality of consecutive frame images in response to receiving the plurality of consecutive frame images” (see [0086] and Fig. 7, At block 702, a system or device (such as the system 102, for example) receives a video having an image (such as image 104, 404, or 410 for example). In some embodiments, the system may extract the image from the video. Additionally, the system may receive or extract multiple images from the video. In alternate embodiments, the system may receive or extract images based on shots or sequences of the video, based on a regular time interval (such as receiving or extracting one image per second, and the like), or based on other criteria (such as identified key frames, or the like). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura and Yang before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura to include the feature to extract frames in a fixed time interval from a consecutive frames of a video taught by Yang to provide a different means to extract frames from a video in response to receiving the video.  One would have been motivated to make such a combination because providing the feature to extract frames in a fixed time interval from a consecutive frames of a video to provide a different means to extract frames from a video in response to receiving the video would have been obtained by Yang (see [0086] and Fig. 7).

Yamasaki-Kimura-Yang teaches extracting specific frame images by using “in-point” or out-point, or by a fixed time interval, thus Yamasaki-Kimura-Yang teaches a second moving image (after extraction from a first moving image) having a smaller data size than that of the first moving image as below.
controlling a display unit of a second device to display the plurality of specific frame images constituting a second moving image having a smaller data size than that of the first moving image, wherein the second device is different from the one or more devices (
see Yamasaki, see [0037] and Fig. 2 The video input part 11 receives, for example, video data [as a first moving image] from a camera or the like; the camera is one or more devices as a different device than a second device; see Fig. 2, for a second device with CPU, ROM. RAM, input and output which is different image capturing device such as a camera; see [0004] allow the starting position (in-point) and ending position (out-point) of a scene … These in-point and out-point are associated with the video data [the first moving image] and held as editing information, and a clip of the scene as cut out is formed based on this editing information; 
see [0071]-[0073], Figs, 3 and 7, the input part 13a is operated by the user and the CPU 14 sets, in response to user's instructions received via the input interface 13, for example, a clip marker in-point A and a clip marker out-point B in the material data; 
see Figs. 8A-8C and [0080]-[0082], a user menu window “Set clip mark In/Out” is shown as 127 in Fig. 8A; If the menu window 127 is operated to click a clip mark setting ("Set clip mark In/Out"), the display screen is changed to a display screen as shown in FIG. 8B; FIG. 8B illustrates a situation in which the clip marker 125, with which the user sets an in-point (In) and an out-point (Out) to specify a material time range 125a; thus, the images between the in-point and out-point are a subset of images [the second moving image] from the original video [the first moving image], therefore the data set is smaller; see Fig. 2, showing the video is captured from a camera as different device
see Kimura, Fig. 1 and [0019], that a video is received from an image unit 2; e.g., As shown in FIG. 1, video output device 1 is coupled, via means capable of data transmission, with imaging unit 2 such as a video camera to capture an image; see [0021] Image processing unit 11 includes reference-frame extraction section 11a and corresponding-frame extraction section 11b. The reference-frame extraction section extracts a plurality of reference frames from any one reference video that is selected from the plurality of the videos captured with imaging unit 2; see [0025] extracting frames as the reference frames from the reference video at predetermined regular time intervals; see Claim 4 of Kimura, wherein the reference-frame extraction section of the image processing unit  extracts the reference frames from the reference frames from the reference video at predetermined time interval
see Yang, [0086] and Fig. 7, At block 702, a system or device (such as the system 102, for example) receives a video having an image (such as image 104, 404, or 410 for example). In some embodiments, the system may extract the image from the video. Additionally, the system may receive or extract multiple images from the video. In alternate embodiments, the system may receive or extract images based on shots or sequences of the video, based on a regular time interval (such as receiving or extracting one image per second, and the like), or based on other criteria (such as identified key frames, or the like).

As to claim 9, Yamasaki teaches wherein the plurality of specific frame images and meta information corresponding to the plurality of frame images are displayed on the display unit (see Fig. 8A showing the meta information displayed with the plurality of specific frame images between the in-point and out-point; timestamp is interpreted as a meta information).

11.	Claim 3-4 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang as applied to the claim 1 above, further in view of Son (US PGPUB 2013/0229374; pub date: 9/5/2013). 

As to claim 3, Yamasaki-Kimura-Yang does not expressively teach, however, in the same field of endeavor of displaying images, Son teaches wherein, when a predetermined input for instructing a change in a time interval as the fixed interval is performed by a user on one frame image among the plurality of specific frame images displayed on the display unit, the plurality of specific frame images are displayed with the fixed interval changed based on the predetermined input (see [0025]-[0027], Fig. 14, [0161]-[0163], Fig. 15, [0164]-[0166], Fig. 16, [0167]-[0170], In (16-2) of FIG. 16, shown is the configuration of the key frame pictures, which are displayed on the touchscreen after the space between the two adjacent key frame pictures has been touched. When the space between the two adjacent key frame pictures KF4 and KF5 is touched, each time interval between every two of the key frame pictures KF1 to KF9, as shown in (16-2) of FIG. 16, is equally divided in proportion to a prescribed number and the frame pictures at the equally-divided views become the sub-key frame pictures KF1-1, KF1-2, KF9-2; see Figs. 17-19, [0171]-[0182], for different ways to change the time interval based on a user input; see Figs. 23-24, [0188]-[0192], showing that with a user input [e.g., dragging two frames to each other, similar to a pinch-in gesture], the time interval between any two frames are narrowed; see Figs. 25-26, [0194]-[0197], showing that with a user input [e.g., dragging two frames away from each other, similar to a pinch-out gesture], the time interval between any two frames are widened; in each of above examples, one frame image is touched).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang and Son before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang to include the feature of changing time internal of frames by a user input taught by Son in order to increase or reduce the time intervals for frames.  One would have been motivated to make such a combination because providing the feature of changing time internal of frames by a user input in order to increase or reduce the time intervals for frames would have been obtained, as taught by Son (see [0025]-[0027], Fig. 14, [0161]-[0163], Fig. 15, [0164]-[0166], Fig. 16, [0167]-[0170]; see Figs. 17-19, [0171]-[0182]; see Figs. 23-24, [0188]-[0192]; see Figs. 25-26, [0194]-[0197]).

As to claim 4, Yamasaki-Kimura-Yang-Son teaches wherein the display unit is a touch panel configured integrally with an input unit, and the predetermined input is a pinch-in operation or a pinch-out operation performed on the touch panel with the one frame image substantially centered on the touch panel (see Son, [0007] touchscreen; see Figs. 23-24, [0188]-[0192], showing that with a user input [e.g., dragging two frames to each other, similar to a pinch-in gesture], the time interval between any two frames are narrowed; with the touched frame image 5 as substantially centered on the touch panel).

12.	Claims 5-8 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang-Son as applied to the claim 4 above, further in view of Farrenkopf et al. (US PGPUB 2011/0283188; pub date: 11/17/2011) (hereinafter Farrenkopf). 

As to claim 5, Yamasaki-Kimura-Yang-Son suggests wherein, in a first case where the predetermined input is the pinch-in operation, the time interval is reduced (see Son, Figs. 23-24, [0188]-[0192], showing that with a user input [e.g., dragging two frames to each other, similar to a pinch-in gesture], the time interval between any two frames are narrowed).
Son does not expressively use the term of “pinch-in” operation, as recited in the claim, even as taught in Figs. 23-24 by Son as set forth above, the dragging two frames to each other is similar to a pinch-in operation and could be broadly interpreted as performing the same operation as “pinch-in”.
In the same field of endeavor of displaying images, Farrenkopf teaches using a “pinch-in operation (used the term of “a pinch” gesture) to adjust time intervals for displayed images; thus, combining with Son, the limitation of “wherein, in a first case where the predetermined input is the pinch-in operation, the time interval is reduced” is suggested and taught (see [0013], using multi-touch gestures (for example, a pinch [a pinch-in operation] or reverse-pinch [a pinch-out operation]) can change to a different granularity of information (for example, hours or years) in the same display; see [0020], a pinching gesture, performed by simultaneously contacting the touch screen 121 with two fingers and bringing them towards each other [e.g., a pinch-in operation], may have different meanings and functionality in different instances and applications. …, the pinch may change the granularity of a set of values presented on the screen; see Fig. 7A and [0037] FIGS. 7A and 7B illustrate multi-touch gestures capable of and associated with changing the relative granularity of the time interval value slider. … FIG. 7A illustrates the change 700 between an initial instance of a time interval value slider 705A and a subsequent instance of a time interval slider 705B. The illustrated sliders instances 705A and 705B represent time values at a first granularity 720A (days in slider instance 705A) and a second granularity 720B (calendar weeks in slider instance 705B) after the pinch gesture is applied. As illustrated, a pinch gesture is applied by placing two fingers (710A and 710B) on a two portions of the time value bar simultaneously, and then moving the two fingers closer together [e.g., a pinch-in operation]. By moving the fingers together, the time values are essentially "compressed," such that the previous value granularity of days is replaced by a granularity of calendar weeks).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang-Son and Farrenkopf before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang-Son to include the feature of using a pinch-in operation to adjust the time interval of displayed images taught by Farrenkopf in order to reduce the time intervals for frames.  One would have been motivated to make such a combination because providing the feature of using a pinch-in operation to adjust the time interval of displayed images to reduce the time intervals for frames would have been obtained, as taught by Farrenkopf (see [0013]; see [0020]; see Fig. 7A and [0037]).

 As to claim 6, Yamasaki-Kimura-Yang-Son suggests wherein, in a second case where the predetermined input is the pinch-out operation, the time interval is increased (see Son, Figs. 25-26, [0194]-[0197], showing that with a user input [e.g., dragging two frames away from each other, similar to a pinch-out gesture], the time interval between any two frames are widened; in the example, one frame image is touched).
Son does not expressively use the term of “pinch-out” operation, as recited in the claim, even as taught in Figs. 25-26 by Son as set forth above, the dragging two frames away from each other is similar to a pinch-out operation and could be broadly interpreted as performing the same operation as “pinch-out”.
In the same field of endeavor of displaying images, Farrenkopf teaches using a “pinch-out” (used the term of “a reverse pinch” gesture) operation to adjust time intervals for displayed images; thus, combining with Son, the limitation of “wherein, in a second case where the predetermined input is the pinch-out operation, the time interval is increased” is suggested and taught (see [0013], using multi-touch gestures (for example, a pinch [a pinch-in operation] or reverse-pinch [a pinch-out operation]) can change to a different granularity of information (for example, hours or years) in the same display; see Fig. 7B and [0038] FIG. 7B illustrates the use of a "reverse" pinch multi-touch gesture in order to change the granularity from a higher level of granularity to a lower level of granularity. The change 750 illustrated in FIG. 7B moves between an initial (or updated) instance of a time interval value slider 755A to a subsequent instance of the time interval value slider 755B. The granularity levels are a reverse of those shown in FIG. 7A--specifically, the time values move from a first granularity 720B (calendar weeks from FIG. 7A) to a second granularity 720A (days from FIG. 7A) when the "reverse" pinch multi-touch gesture is applied. The "reverse" pinch gesture is applied by again placing two fingers on the time value bar simultaneously, but unlike the pinch gesture, then moving the fingers apart from each other. By moving the fingers apart, the time values are "decompressed," with a higher level of granularity provided by the display. Again, any change in granularity is possible, with additional or continued "reverse" pinching resulting in moving from calendar weeks to days, hours, minutes, seconds, and so on).
One would have been motivated to make such a combination because providing the feature of using a pinch-out or reverse-pinch operation to adjust the time interval of displayed images to increase the time intervals for frames would have been obtained, as taught by Farrenkopf (see [0013]; see [0020]; see Fig. 7B and [0038]).

As to claim 7, Yamasaki-Kimura-Yang-Son-Farrenkopf teaches wherein, in a second case where the one frame image is displayed with the time interval reduced in accordance with the pinch-in operation performed on the one frame image, the one frame image is displayed in a state where a display position is fixed (see Son, see Figs. 23-24, [0188]-[0192], showing that with a user input [e.g., dragging two frames to each other, similar to a pinch-in gesture], the time interval between any two frames are narrowed; in the example, one frame image is touched; with the touched frame image 5 which is displayed in a state where a display position is fixed).

As to claim 8, Yamasaki-Kimura-Yang-Son-Farrenkopf teaches wherein, in a third case where the plurality of specific frame images are displayed with the time interval increased in accordance with the pinch-out operation performed on the one frame image, the one frame image is displayed in a state where a display position is fixed (see Son, Figs. 25-26, [0194]-[0197], showing that with a user input [e.g., dragging two frames away from each other, similar to a pinch-out gesture], the time interval between any two frames are widened; in the example, one frame image is touched; with the touched frame image 5 which is displayed in a state where a display position is fixed).

13.	Claims 10-11 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang as applied to the claim 9 above, further in view of Newell et al. (US PGPUB 2008/0304808; pub date: 12/11/2008) (hereinafter Newell). 

As to claim 10, Yamasaki-Kimura-Yang teaches wherein extracting the plurality of specific frame images at the fixed interval from the plurality of consecutive frame images further includes extracting the plurality of specific frame images from the plurality of consecutive frame images on a basis of the meta information (
see Yamasaki, using timestamps as a meta information to define a subset of frames between an in-point and out-point; see Figs. 8A-8C and [0080]-[0082], a user menu window “Set clip mark In/Out” is shown as 127 in Fig. 8A; If the menu window 127 is operated to click a clip mark setting ("Set clip mark In/Out"), the display screen is changed to a display screen as shown in FIG. 8B; FIG. 8B illustrates a situation in which the clip marker 125, with which the user sets an in-point (In) and an out-point (Out) to specify a material time range 125a; thus, the images between the in-point and out-point are a subset of images from the original video, therefore the data set is smaller; see Fig. 2, showing the video is captured from a camera as different device;
see Kimura, [0025] extracting frames as the reference frames from the reference video at predetermined regular time intervals [e.g., type of mete information];
see Yang, [0086] and Fig. 7, At block 702, a system or device (such as the system 102, for example) receives a video having an image (such as image 104, 404, or 410 for example). In some embodiments, the system may extract the image from the video. Additionally, the system may receive or extract multiple images from the video. In alternate embodiments, the system may receive or extract images based on shots or sequences of the video, based on a regular time interval (such as receiving or extracting one image per second, and the like), or based on other criteria (such as identified key frames, or the like [e.g., type of mete information]).
As a further support to extract frames from other types of meta information, in the same field of endeavor of editing a video, Newell suggests and teaches wherein extracting the plurality of specific frame images at the fixed interval from the plurality of consecutive frame images further includes extracting the plurality of specific frame images from the plurality of consecutive frame images on a basis of the meta information (see [0037] Face clustering uses data generated from detection and feature extraction algorithms to group faces that appear to be similar; see [0038] Video key frames extraction 210 is the process of extracting key-frames and/or a salient shot, scene, or event; metadata could be from external camera or other sources; see Fig. 2 for the metadata; e.g., see [0006] metadata associated with asset in backend components in Fig. 1; see [0029]-[0031], the asset store 112 and the database 113 will contain assets and information from multiple users. Typically, the asset store will contain assets and the database will contain metadata; whereby, various semantic information is extracted, or derived, from the uploaded assets' metadata and stored in the database 113; see Fig. 4 showing image with metadata including faces).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang and Newell before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang to include the feature to extract frames by metadata and the metadata is from external device taught by Newell to provide a different means to extract frames from a video.  One would have been motivated to make such a combination because providing the feature to extract frames by metadata and the metadata is from external device to provide a different means to extract frames from a video would have been obtained by Newell (see [0037]-[0038], [0006], Figs. 1-2 and 4; see [0029]-0031]).

As to claim 11, Yamasaki-Kimura-Yang does not expressively teach, however, in the same field of endeavor of editing a video, Newell suggests and teaches wherein the meta information is acquired by a third device different from the second devicVideo key frames extraction 210 is the process of extracting key-frames and/or a salient shot, scene, or event; metadata could be from external camera or other sources; see Fig. 2 for the metadata; e.g., see [0006] metadata associated with asset in backend components in Fig. 1; see [0029]-[0031], the asset store 112 and the database 113 will contain assets and information from multiple users. Typically, the asset store will contain assets and the database will contain metadata; whereby, various semantic information is extracted, or derived, from the uploaded assets' metadata and stored in the database 113; see [0031] The semantic indexers 110 include metadata extraction mechanisms for extracting metadata already included in the digital asset, such as embedded by a digital camera, as explained above, and recording it in the database. Other examples of such metadata include the capture date and time, among many other examples as described herein; any of the metadata may be stored in the triplestore 115 [in an external backend device; a third device different from the second device], a type of database optimized for storing large quantities of unstructured data). 

14.	Claims 12 and 21 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang as applied to the claims 1 and 19 above, further in view of Campbell et al. (US PGPUB 2016/0005435; pub date: 1/7/2016) (hereinafter Campbell). 

As to claims 12 and 21, Yamasaki-Kimura does not expressively teach, however, in the same field of endeavor of editing a video, Campbell teaches wherein the one or more devices is  two or more devices that are distinct from the second device (see [0005] multiple video cameras [e.g., two or more devices]; see Fig. 2 and [0034], One or more cameras 230 is capable of capturing spherical or substantially spherical content and capturing audio via a multi-directional microphone array; they are distinct from the client device 235 for video editing as shown in [0040] “The user can use the client device 235 to view and interact with or edit videos stored on the video server 240”).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang and Newell before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang to include the feature to use multiple cameras to capture images taught by Campbell to provide images from different directions.  One would have been motivated to make such a combination because providing the feature to use multiple cameras to capture images from different directions would have been obtained by Campbell (see [0005]; see Fig. 2 and [0034]).

15.	Claims 13-14 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang-Son as applied to the claim 3 above, further in view of Ageishi et al. (US PGPUB 2007/0189709; pub date: 8/16/2007) (hereinafter  8682142; pub date: 3/25/2014) (hereinafter Ageishi). 

As to claim 13, Yamasaki does not expressively teach, however, in the same field of endeavor of editing a video, Ageishi teaches wherein editing point information for editing the second moving image is input by the user and is transmitted to the one or more devices (see Fig. 2 and [0011] A user of the nonlinear editing client 7 (or any of the plurality of nonlinear editing clients) inputs information relating to AV data editing, using an operation inputting unit 71 and an editing work display unit 72. A video editing information generating unit 73 then generates video editing information in accordance with the inputted information. The generated video editing information is then transmitted to an AV data managing unit 61 in the nonlinear editing server 6. Based on the transmitted video editing information, the AV data managing unit 61 reads AV data from the storing unit 62, and the read AV data is transferred to the nonlinear editing client 7; see [0024] and Fig. 3, the editing server collectively manages AV streams, and adds a special effect to an AV stream in accordance with editing information transmitted from a client. This allows a client to instruct the editing server to edit an AV stream stored by the editing server; see Fig. 8 and [0103]-[0104], box S701 to S702, generating video editing information and transmit to server).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang-Son and Ageishi before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang-Son to include the feature of transmitting editing information to a server taught by Ageishi in order to allow the centralized control of editing information from different clients.  One would have been motivated to make such a combination because providing the feature of transmitting editing information to a server would have been obtained, as taught by Ageishi (see Fig. 2 and [0011]; see [0024] and Fig. 3; see Fig. 8 and [0103]-[0104]).

As to claim 14, Yamasaki teaches wherein the editing point information is information indicating an in-point frame image serving as an in-point that indicates a starting point and an out-point frame image serving as an out-point that indicates a termination point of a scene in the second moving image (see Fig. 2, for a device with CPU, ROM. RAM, input and output; see [0004] allow the starting position (in-point) and ending position (out-point) of a scene … These in-point and out-point are associated with the video data and held as editing information, and a clip of the scene as cut out is formed based on this editing information; see [0071]-[0073], Figs, 3 and 7, the input part 13a is operated by the user and the CPU 14 sets, in response to user's instructions received via the input interface 13, for example, a clip marker in-point A and a clip marker out-point B in the material data; see Figs. 8A-8C and [0080]-[0082], a user menu window “Set clip mark In/Out” is shown as 127 in Fig. 8A; If the menu window 127 is operated to click a clip mark setting ("Set clip mark In/Out"), the display screen is changed to a display screen as shown in FIG. 8B; FIG. 8B illustrates a situation in which the clip marker 125, with which the user sets an in-point (In) and an out-point (Out) to specify a material time range 125a; thus, the images between the in-point and out-point are a subset of images from the original video, therefore the data set is smaller; see Fig. 2, showing the video is captured from a camera as different device).

16.	Claim 15 is rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang-Son-Ageishi as applied to the claim 14 above, further in view of Craven et al. (US Patent 5649171; pub date: 7/15/1997) (hereinafter Craven). 

As to claim 15, Yamasaki-Kimura-Yang-Son-Ageishi does not expressively teach, however, in the same field of endeavor of editing a video, Craven teaches wherein the in-point frame image serving as the in-point and the out-point frame image serving as the out-point displayed on the display unit are highlighted (see Fig. 16 and column 42, lines 24-47, that the in-point and out-point markers 254 are highlighted, each with an indicator border 256 surrounds each mark point frame 254).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang-Son-Ageishi and Craven before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang-Son-Ageishi to include the feature of highlighting/marking in-point and out-point frames taught by Craven in order to allow the user to distinguish which frames are marked as starting and ending frames.  One would have been motivated to make such a combination because providing the feature of highlighting/marking in-point and out-point frames to allow the user to distinguish which frames are marked as starting and ending frames would have been obtained, as taught by Craven (see Fig. 16 and column 42, lines 24-47).

17.	Claim 16-17 are rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang-Son-Ageishi-Craven as applied to the claim 15 above, further in view of Tanaka et al. (US Patent 6314231; pub date: 11/6/2001) (hereinafter Tanaka). 

As to claim 16, Yamasaki-Kimura-Yang-Son-Ageishi-Craven does not expressively teach, however, in the same field of endeavor of editing a video, Tanaka teaches wherein the editing point information includes a first frame image reproduced a first predetermined period of time before the in-point frame image and a second frame image reproduced a second predetermined period of time after the out-point frame image (see Figs.10, 12 and column 16, lines 8 to column 17, line 35, This means that the editing is now performed, i.e., the in-point IN and the out-point OUT are now see Figs.10, 12 and column 16, lines 8 to column 17, line 35being designated one more time. As described above, when the edit material is designated, image data is memorized under the condition 50 that the offset amount ( or offset amount of several seconds before and after the in-point IN and the out-point OU]) is added to the in-point IN and the out-point OUT designated in actual practice by the mark-in and mark-out … e.g., in Fig. 12, v3 is the marked in-point and the v2 is a frame image reproduced a predetermined period of time/offset time).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang-Son-Ageishi-Craven and Tanaka before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang-Son-Ageishi-Craven to include the feature of reproducing a frame image a period of time before the in-point and a period of time after the out-point taught by Tanaka in order to allow a user to reselect the in-point or out-point frame image.  One would have been motivated to make such a combination because providing the feature of the feature of reproducing a frame image a period of time before the in-point and a period of time after the out-point would have been obtained, as taught by Tanaka (see Figs.10, 12 and column 16, lines 8 to column 17, line 35).

 As to claim 17, Yamasaki-Kimura-Yang-Son-Ageishi-Craven-Tanaka teaches wherein highlighting of the in-point frame image and the out-point frame image is maintained (see Craven, Fig. 16 and column 42, lines 24-47, that the in-point and out-point markers 254 are highlighted, each with an indicator border 256 surrounds each mark point frame 254; see Tanaka, Fig. 12 that V3 is maintained as highlighted).

18.	Claim 18 is rejected under 35 U.S.C. 103(a) as being patentable over Yamasaki-Kimura-Yang as applied to the claim 1 above, further in view of Lurie et al. (US PGPUB 2017/0046833; pub date: 2/16/2017) (hereinafter Lurie).  

As to claim 18, Yamasaki-Kimura-Yang does not expressively teach, however, in the same field of endeavor of displaying and reviewing a video, Lurie teaches wherein the first moving image is a moving image obtained by imaging a surgical operation, and the plurality of specific frame images constituting the second moving image and information related to the surgical operation are displayed on the display unit (see [0048] and Fig. 1, endoscopic video 102; See Fig. 8 and [0159-[0160] for showing image with related information).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Yamasaki-Kimura-Yang and Lurie before him before the effective filing date of the claimed invention, to modify the video system taught by Yamasaki-Kimura-Yang to include the feature to display video images related to a surgical operation taught by Lurie to provide images to a user to review and analyze.  One would have been motivated to make such a combination because providing the feature to display video images related to a surgical operation to provide images to a user to review and analyze would have been obtained by Lurie (see [0048] and Fig. 1, endoscopic video 102; See Fig. 8 and [0159-[0160] for showing image with related information).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179


/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179